TANNER, P. J.
This is a Workmen’s Compensation case submitted upon an agreed statement of facts.
It appears that the petitioner, as a part of her duties, was carrying letters to a mail box for the purpose of dropping them in the mail box after the close of the office and on her way home. She was going to deposit the mail at a sub-station located in the store of C. S. Bush Company. While so engaged, she slipped upon the sidewalk because of ice and snow and fractured the fibula of her leg.
The sole question involved in the case is whether or not the accident arose out of her employment. The authorities upon this subject appear to be divided. The greater weight of authorities is to the effect that while an accident may be in the course of employment, if it arises out of dangers to which the general public are equally exposed, it can not be said to arise out of employment.
Furthermore, it may be noted in the statement of facts that the petitioner was on her way home. It does not even appear that she would not have gone over the same route if she had not been required to deposit the mail. It does not even appear that she would have taken a car in front of the place of employment and not have walked as she did if not so engaged. It does not even appear that but for her employment she would have walked upon a portion of the street where the peril would not have been just as great.
We shall, therefore, follow what appears to be the weight of authority, and deny the petition.